 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN ARCHER,                               Case No. 2:17-cv-04822-JVS (MAA)
12                        Plaintiff,
13                                              ORDER ACCEPTING FINDINGS AND
            v.                                  RECOMMENDATIONS OF UNITED
14                                              STATES MAGISTRATE JUDGE
     CCI PIXLEY et al.,
15
                          Defendants.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Sixth Amended
18   Complaint (ECF No. 54), the other records on file herein, the Report and
19   Recommendation of United States Magistrate Judge (ECF No. 59), and Plaintiff’s
20   Objections to Magistrate’s Report and Recommendation (ECF No. 60).
21   After conducting a de novo review of the portions of the Report and
22   Recommendation to which Objections were directed, the Court concurs with and
23   accepts the findings and conclusions of the Magistrate Judge.
24         IT THEREFORE IS ORDERED that:
25               1. The Report and Recommendation of United States Magistrate Judge is
26                  ACCEPTED and ADOPTED;
27               2. The Sixth Amended Complaint is DISMISSED without leave to
28                  amend; and
 1          3. Judgment shall be ENTERED dismissing the entire action with
 2             prejudice.
 3
 4
 5   DATED: November 05, 2019
                                                 JAMES V. SELNA
 6                                       UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
